UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2014 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-8463 PISMO COAST VILLAGE, INC. (Exact name of registrant as specified in its charter) California 95-2990441 (State or other jurisdiction of incorporation or organization) (IRS Employer ID No.) 165 South Dolliver Street, Pismo Beach, CA 93449 (Address of Principal Executive Offices) (Zip Code) (805) 773-5649 Registrants telephone number, including area code Securities registered pursuant to Section 12(b) of the Act: Name of Each Exchange Title of Each Class on Which Registered N/A N/A Securities registered pursuant to Section 12(g) of the Act: Common Stock (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES [ ] NO [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. YES [ ] NO [X] 1 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [X] NO [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Subsection 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [X] NO [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (Subsection 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [ ] Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer[X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YES [ ] NO [X] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of the last business day of the registrant's most recently completed second fiscal quarter. $50,692,000 APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13, or 15 (d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.YES [ ]NO [ ] (APPLICABLE ONLY TO CORPORATE REGISTRANTS) Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date. 1,783 DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant's Notice of 2015 Definitive Proxy Statement for the Annual Meeting of Shareholders to be held January 17, 2015, are incorporated by reference into Part III. 2 FORM 10-K PART I ITEM 1. BUSINESS a. BUSINESS DEVELOPMENT Pismo Coast Village, Inc., the "Registrant" or the "Company," was incorporated under the laws of the State of California on April 2, 1975. The Company's sole business is owning and operating Pismo Coast Village RV Resort, a recreational vehicle resort (hereinafter the "Resort") in Pismo Beach, California. The Resort has continued to enhance its business by upgrading facilities and services to better serve customers. b. BUSINESS OF ISSUER The Company is engaged in only one business, namely, the ownership and operation of the Resort. The Company generates revenue from rental of camping sites, recreational vehicle storage, recreational vehicle repair and retail sales from a general store and recreational vehicle parts store. Accordingly, all of the revenues, operating profit (loss) and identifiable assets of the Company are attributable to a single industry segment. Pismo Coast Village RV Resort is a full-service 400-space recreational vehicle resort. Its resort operations include site rentals, RV storage business, video arcade, laundromat, and other income sources related to the operation. The retail operations include a general store, RV parts store, and RV repair shop. In addition, the Company has a recreation department that provides a youth program and recreational equipment rentals. PUBLIC AND SHAREHOLDER USERS The present policy of the Company is to offer each shareholder the opportunity for 45 nights of free use of sites at the Resort, 25 nights may be used during prime time and 20 nights during non-prime time. The free use of sites by shareholders is managed by designating the nights of the year as prime time and non-prime time. A prime time night is one that is most in demand, for example, Memorial Day Weekend and the period from June 1 until Labor Day. Non-prime time is that time with the least demand. Each shareholder is furnished annually a calendar that designates the prime and non-prime time nights; it also provides a schedule of when reservations can be made and the procedure for making reservations. Shareholder's free use of sites average approximately 21% to 24% annually (refer to Item 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS, page 9). SEASONAL ASPECTS OF BUSINESS The business of the Company is seasonal and is concentrated during prime days of the year which are defined as follows: President's Day Weekend, Easter week, Memorial Day Weekend, summer vacation months, Labor Day, Thanksgiving Weekend and Christmas vacation. WORKING CAPITAL REQUIREMENTS By accumulating reserves during the prime seasons, the Company is able generally to meet its working capital needs during off-season. Industry practice is to accumulate funds during the prime season, and use such funds, as necessary, in the off-season. The Company has arranged, but not used, a $500,000 line of credit to ensure funds are available, if necessary, in the off-season. 3 COMPETITION The Company is in competition with nine other RV parks located within a five-mile radius. Since its property is the only property located adjacent to the beach, it has a competitive edge. The Company is recognized as a recreational vehicle resort rather than a park because of its upgraded facilities and amenities, which include 54 Channels of Satellite TV, high-speed wireless Internet service throughout the property, a heated pool, a miniature golf course and a recreational program. The Resort is noted for its ability to provide full service, which includes RV storage and RV repair and service. The Resort is consistently given high ratings by industry travel guides based on resort appearance, facilities offered, and recreational programs. In November 2007, Pismo Coast Village RV Resort was awarded the designation of 2007/2ark of the Year, Large Park Category, by the National Association of RV Parks and Campgrounds (ARVC), which has a membership of more than 3,900 properties. Pismo Coast Village RV Resort also received national Park of the Year honors in 1999, 1997, and 1995. In fiscal year 2004, Pismo Coast Village RV Resort was awarded the designation of RV Park of the Year - Mega Park Category 2004 by the California Travel Parks Association (CTPA), now known as the California Association of RV Parks and Campgrounds (CalARVC). These factors allow the Resort to price its site rental fees above most of its competition based on perceived value received. Competition for the tourist market is strong between the cities on the Central Coast of California. Resort management and staff are involved with the City of Pismo Beach, Chamber of Commerce, Conference and Visitors Bureau, and are major sponsors in cooperative events and advertising. The Resort continues to market off-season discounts and place advertisements in trade publications and industry directories. In addition, the Company places its brochure with companies selling or renting recreational vehicles and has found the Resort's Internet web page and social media to be very effective. The marketing program also targets groups and clubs by offering group discounts, meeting facilities, and catering services. The Company's marketing plan was funded by $48,874 for fiscal year 2014, which was developed out of operating revenues. The major source of the Company's business is repeat business, which has been developed by attention to good customer service and providing quality recreational facilities. ENVIRONMENTAL REGULATION The Company is affected by federal, state and local antipollution laws and regulations. Due to the nature of its business operations (camping, RV storage and small retail store sales), the discharge of materials into the environment is not considered to be of a significant concern, and the EPA has not designated the Company as a potentially responsible party for clean up of hazardous waste. The main property of the Resort is located within the boundaries of those lands under the review and purview of the Coastal Commission of the State of California and the City of Pismo Beach. The water and sewer systems are serviced by the City of Pismo Beach. The Company was subject to state and federal regulations regarding the fiscal year 1996 reconstruction of an outflow structure that empties into Pismo Creek at the north boundary of the Resort. Because the Resort is within the wetlands area, the California Coastal Commission required permits for repair and construction to be reviewed by the following agencies: City of Pismo Beach, State Lands Commission, Regional Water Quality Board, State of California, California Department of Fish and Game, State Department of Parks and Recreation and the Army Corps of Engineers. EMPLOYEES As of September 30, 2014, the Company employed approximately 62 people with 29 of these on a part-time basis and 33 on a full-time basis. Due to the seasonal nature of the business, additional staff is needed during peak periods and fewer during the off-season. Staffing levels during the fiscal year ranged from approximately 53 employees to 67 employees. Management considers its labor relations to be good. 4 ADDITIONAL INFORMATION The Company has remained conservative when considering rates and rate increases. As a result of experiencing increasing operational expenses and conducting a local comparative rate study, the Board voted to increase the base rate for RV storage $5 per month effective January 1, 2015. The Board also voted to increase the Summer Prime time rate $2 per night and all other nightly rates $1 per night effective January 1, 2015. It is anticipated the proposed rates will continue to market site usage at its highest value and not negatively impact the Company's ability to capture an optimum market share. c. REPORTS TO SECURITY HOLDERS Pismo Coast Village, Inc. files quarterly reports, an annual report, and periodic reports, providing the public with current information about the Company and its operations with the Securities and Exchange Commission. The Company makes available on its website, www.pismocoastvillage.com, access to its annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and all amendments to those reports as soon as reasonably practicable after such material is electronically filed with or furnished to the Securities and Exchange Commission. The public may read and copy any materials filed with the Securities and Exchange Commission at the SEC's Public Reference Room located at treet, N. E., Washington, D.C. 20549. Information on the operation of the Public Reference Room may be obtained by calling the SEC at 1-800-SEC-0330. The SEC maintains an Internet site (http://www.sec.gov) that contains reports, proxy statements, and other information that the Company files electronically with the SEC. ITEM 2. PROPERTIES The Company's principal asset consists of the Resort, which is located at 165 South Dolliver Street in Pismo Beach, California. The Resort is built on a 26-acre site and includes 400 campsites with full hookups and nearby restrooms with showers and common facilities, such as a video arcade, recreation hall, general store, swimming pool, laundromat, and three playgrounds. In 1980, the Company purchased a 2.1-acre parcel of real property located at 2250 22nd Street, Oceano, California, at a price of $66,564. The property is being used by the Company as a storage facility for recreational vehicles. On October 20, 2014, the Company entered into a long-term lease with Verizon Wireless for the installation of a cell tower. The lease term is for five (5) years with up to four (4) additional five (5) year terms unless lessee terminates the lease at the end of then current term. The storage capacity of this lot is approximately 121 units. In 1981, the Company exercised an option and purchased a 3.3-acre parcel located at 300 South Dolliver Street, Pismo Beach, California, at a price of $300,000. The property, which previously had been leased by the Company, is used primarily as a recreational vehicle storage yard. The storage capacity of this lot is approximately 120 units. In 1988, the Company purchased approximately 0.6 acres of property at 180 South Dolliver Street, Pismo Beach, California, across the street from the main property, consisting of a large building with a storefront and one large maintenance bay in the rear. Also, on the property is a smaller garage-type building with three parking stalls. The Company enlarged its recreational vehicle repair operation, added RV storage for approximately eleven units and developed the storefront into a RV parts store. The property was purchased for $345,000, of which $300,000 was financed and paid in full during fiscal year 1997. 5 On December 31, 1998, the Company closed escrow on a parcel of property located at 1295 Sand Dollar Avenue, Oceano, California, to be developed as an additional RV storage facility. The 5.5-acre property is located adjacent to existing Company RV storage. On October 14, 1999, construction was completed and the Company received County approval to occupy the premises. The property was purchased for $495,000, of which $395,000 was financed and paid in full in July 2000. Development cost amounted to $195,723 and was allocated from operational cash flow. Storage capacity for this property is approximately 408 units and is currently full. The property is in good condition and being held as collateral for the note on the properties purchased in 2006. On February 28, 2003, the Company closed escrow on a parcel of property on to be developed as an additional RV storage facility. The 4.7-acre property is located on Fountain Avenue in Oceano, California, and was purchased for $650,000, of which $500,000 was financed. The note on this property was paid off in September 2005. The construction permit granted by the County of San Luis Obispo was contingent upon permit approval by the California Coastal Commission. In January 2006, the Commission denied the permit based on wetland conditions. The property is currently being considered for another use. Due to the continued demand for RV storage and the denial of the aforementioned permit, the Board of Directors elected to purchase additional property. On January 11, 2006, the Company closed escrow on a six-acre property located at 974 Sheridan Road, Arroyo Grande, California, previously developed as an RV storage facility. The purchase price was $2.1 million, and included approximately 80 existing storage customers. This property had been permitted and developed the previous year, and is considered in good condition with a capacity of approximately 229 units. On April 6, 2006, the Company purchased the 2.2-acre property located at 2030 Front Street in Oceano, California, that it previously rented from Union Pacific Railroad for RV storage. The purchase price was $925,000 and the condition is considered good. The lot is operating at full capacity with 181 units. On May 9, 2008, the Company closed escrow on a 19.55-acre property located at 2180 Arriba Place in Arroyo Grande, California, to be developed for RV storage. The purchase price was $3.1 million for the undeveloped land. The Company received a development permit through the County of San Luis Obispo Planning Commission. The development was completed in May 2010, and the storage capacity is expected to be approximately 900 units. Funding for these acquisitions was obtained through a local lending institution with a balance owed as of September 30, 2014, of $2,395,036. There is no deferred maintenance on any of the Resort's facilities. The Company's facilities are in good condition and adequate to meet the needs of the shareholder users as well as the public users. The Company continues to develop sufficient revenue from general public sites sales to support a continued positive maintenance program and to meet the demands of shareholders use of free sites. Management considers the Company's insurance policies offer adequate coverage for risk and liability exposure. 1. TRAILER STORAGE YARDS In 1986, the Company leased a parcel of land 100 feet wide by 960 feet long, located at 2030 Front Street in Oceano, California, from the Union Pacific Railroad Corporation. The property is being used by the Company as a storage facility for recreational vehicles. Capital improvements in the amount of $40,000 were made to this property, which provides storage for approximately 180 units. On July 29, 2005, Union Pacific Railroad Corporation sold the property to the Weyrick Family Trust who, after entering into a five-year lease, agreed to sell the property to the Company for $925,000. This transaction was completed April 6, 2006. 6 Associated with the previously mentioned property, and included within the fenced storage perimeter, is the lease of a ten-foot by 960-foot section belonging to Union Pacific Railroad. This lease also allows for the Company's fence to encroach upon the lessor's property. This annual lease is currently $6,000, with a 3% automatic annual increase. In 1991, the Company developed a lease for a five-acre RV storage lot at the Oceano Airport clear zone as storage for approximately 310 RVs. This lot, which is located at 1909 Delta Lane in Oceano, was developed to replace a 100-unit storage lot that was closed when the lease was not renewed. Construction was completed in January 1992 and capital improvements in the amount of $330,768 were made to this property of which $300,000 was financed and paid in full during fiscal year 1997. The original lease on the storage lot was for five years and the Company has executed a third five-year option with the County of San Luis Obispo that expired December 31, 2006. In response to the Company's request for another five-year extension, the County has answered that, until the Oceano Airport Master Plan is updated, the lease will be a month-to-month holdover. Lease payments for the first year of control and occupancy area were $1,500 per month, $2,000 per month for the second year, and continuing years are tied to the "CPI" index. During fiscal year 2014, lease payments were made in the amount of $36,123. Current rent payments are $3046 and may be impacted in the future by the flood district assessment. In March of 2006, the Company entered into a seven-year lease with Sheridan Properties LP (formerly Vawter Investments, LP), owners of four acres the Company will utilize for RV storage. The Company developed the property and received concessions through limited free and discounted rent. The property was occupied for storage in June 2006 and stored approximately 149 units. Lease payments during fiscal year 2013 were $4,802 per month until the lease was terminated by contract on February 28, 2013. During fiscal year 2013, lease payments were made in the amount of $24,010. The Resort leases out areas to other companies to insure that the best service and equipment are available for guest use or creates cash flow for the Company. These areas are leased from the Company pursuant to the herein below described leases. 1. RECREATIONAL ARCADE AGREEMENT WITH COIN AMUSEMENTS, INC. This agreement is dated November 1, 2013, and pursuant to this agreement, the Company granted Coin Amusements, Inc. the concession to operate various coin-operated game units at the Resort. The one-year term expires on October 31, 2014, and continued renewal is expected without significant impact. 2. WASH MULTIFAMILY LAUNDRY SYSTEMS, GOLETA, CA The seven-year lease that expired October 31, 2009, was renewed for another seven years effective September 1, 2009. The lease grants Wash Multifamily Laundry Systems (Wash) the right to place and service coin-operated laundry machines on the Resort. The agreement provides that 70% of the Lessee's gross income be paid to the Company as rent. On September 10, 2009, Wash replaced all 18 washers and 18 dryers with new equipment. Continued renewal is expected without significant impact. 3. PISMO COAST INVESTMENTS The Company renewed a lease agreement with Ms. Jeanne Sousa, a California Corporations Licensed Broker, for the lease of a 200-square foot building at the Resort from which she conducts sales activities in the Company's stock. The term of the lease is for three years commencing on January 1, 2014, and ending on December 31, 2016. Continued renewal is expected without significant impact. Termination or cancellation may be made by either Lessor or Lessee by giving the other party sixty (60) days written notice. 7 4. VERIZON WIRELESS The Company entered into a lease with GTE Mobilnet of Santa Barbara Limited Partnership, d/b/a Verizon Wireless, for a 42-foot by 37-foot portion of the RV storage lot located at 2180 Arriba Place, Arroyo Grande, California, for the construction and operation of a cell tower communications facility. The term of the lease is for five years commencing on January 21, 2013, and ending on January 20, 2018. Continued renewal is expected without significant impact. The Lessee, upon the annual anniversary date of the agreement, may terminate provided that three (3) months prior notice is given to Lessor. On October 20, 2014 the Company entered into a second lease with GTE Mobilnet of Santa Barbara Limited Partnership, d/b/a Verizon Wireless, for a 40-foot by 40-foot portion of the RV storage lot located at 2250 22nd Street, Oceano, California, for the construction and operation of a cell tower communications facility. The term of the lease is for five years commencing on October 20, 2014, and ending on October 19, 2019. Continued renewal is expected without significant impact. The Lessee, upon the annual anniversary date of the agreement, may terminate provided that three (3) months prior notice is given to Lessor. 5. ROCK AND ROLL DINER OF OCEANO INC. d/b/a PISMO COAST VILLAGE GRILL The Company entered into a lease with Mr. Marios Pouyioukkas, owner/operator or Rock and Roll Diner of Oceano Inc., for the lease of a 708-square foot space at the Resort from which the concessionaire operates the restaurant facilities as an independent food service operation. The term of the initial lease was for two years commencing November 1, 2012 and ending December 31, 2013. The lease was renewed January 1, 2014 for a three-year period, and the current lease will expire December 31, 2016. Continued renewal is expected without significant impact. Termination or cancellation may be made by either Lessor or Lessee by giving the other party thirty (30) days written notice. ITEM 3. LEGAL PROCEEDINGS No pending legal proceedings against the Company other than routine litigation incidental to the business. ITEM 4. (REMOVED AND RESERVED). PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTER AND ISSUER PURCHASES OF EQUITY SECURITIES. a. MARKET INFORMATION There is no market for the Company's common stock, and there are only limited or sporadic transactions in its stock. Ms. Jeanne E. Sousa, a licensed broker/dealer, handled sales of the Company shares as Pismo Coast Investments. The last transaction the Company is aware of occurred August 26, 2014, at a price of $29,000 for one share conveyed. This price was used for computation of aggregate market value of Company stock on page 2 of this Report. b. HOLDERS The approximate number of holders of the Company's common stock on September 30, 2014, was 1,531. c. DIVIDENDS The Company has paid no dividends since it was organized in 1975, and although there is no legal restriction impairing the right of the Company to pay dividends, the Company does not intend to pay dividends in the foreseeable future. The Company selects to invest its available working capital to enhance the facilities at the Resort. 8 d. SECURITIES AUTHORIZED FOR ISSUANCE UNDER EQUITY COMPENSATION PLANS The Company does not currently have securities authorized for issuance under equity compensation plans. e. RECENT SALES OF UNREGISTERED SECURITIES: USE OF PROCEEDS FROM REGISTERED SECURITIES The Company does not have sales of unregistered securities. f. COMPANY PURCHASES OF EQUITY SECURITIES The Company redeemed four shares from two shareholders in December 2013 for $27,000 each. At this time the stock has not been retired. ITEM 6. SELECTED FINANCIAL DATA Not applicable to smaller reporting companies. See Managements Discussion and Analysis. ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following analysis discusses the Company's financial condition as of September 30, 2014, compared with September 30, 2013. The discussion should be read in conjunction with the audited consolidated financial statement and the related notes to the financial statement and the other financial information included elsewhere in this Form 10-K. Certain information included herein contains statements that may be considered forward-looking statements, such as statements relating to anticipated expenses, capital spending and financing sources. Such forward-looking information involves important risks and uncertainties that could significantly affect anticipated results in the future and, accordingly, such results may differ from those expressed in any forward-looking statements made herein. These risks and uncertainties include, but are not limited to, those relating to competitive industry conditions, California tourism and weather conditions, dependence on existing management, leverage and debt service, the regulation of the recreational vehicle industry, domestic or global economic conditions and changes in federal or state tax laws or the administration of such laws. OVERVIEW Pismo Coast Village, Inc. operates as a 400-space recreational vehicle resort. The Company includes additional business operations to provide its users with a full range of services expected of a recreational resort. These services include a store, video arcade, laundromat, recreational vehicle repair, RV parts shop and an RV storage operation. The Company is authorized to issue 1,800 shares, of one class, all with equal voting rights and all being without par value. Transfers of shares are restricted by Company bylaws. One such restriction is that transferees must acquire shares with intent to hold the same for the purpose of enjoying camping rights and other benefits to which a shareholder is entitled. Each share of stock is intended to provide the shareholder with the opportunity for 45 nights of free site use per year. However, if the Company is unable to generate sufficient funds from the public, the Company may be required to charge shareholders for services. Management is charged with the task of developing sufficient funds to operate the Resort through site sales to general public guests by allocating a minimum of 175 sites to general public use and allocating a maximum of 225 sites for shareholder free use. The other service centers are expected to generate sufficient revenue to support themselves and/or produce a profit. 9 The Company continues to promote and depend upon recreational vehicle camping as the primary source of revenue. The rental of campsites to the general public provides income to cover expenses, complete capital improvements, and allow shareholders up to forty-five free nights camping annually. Additional revenues come from RV storage and spotting, RV service and repair, on-site convenience store, and other ancillary activities such as laundromat, arcade, and bike rental. The Company has been fortunate not to have significant impact due to the recent economy. The RVing public actively seeks accommodations on the Central Coast despite volatile fuel prices and personal financial uncertainties. RVing offers an affordable outdoor recreational experience, and the Company provides quality facilities and services in a highly popular location. Site occupancy for fiscal year 2014 was up 3.8% due to good weather and the improving economy. Revenues from ancillary operations such as the General Store, RV service, laundromat, arcade, and bike rental, are up 6.5-13% at year-end. RV storage continues to provide a significant portion of the Companys revenue. RV storage provides numerous benefits to the customer including: no stress of towing, no need to own a tow vehicle, use of RV by multiple family members, and convenience. After years with no debt, the Board of Directors approved expansion of the RV storage program and understood this investment would require substantial financing. Management has made it a high priority to affect timely construction and successful marketing in order to maximize return on this investment. Ongoing investment in resort improvements has assured resort guests and shareholders a top quality, up-to-date facility. This quality and pride of ownership was evident when the National Association of RV Parks and Campgrounds Park of the Year was awarded to the resort for 2007 - 2008. In addition, in 2008 the resort was the only industry rated "A" park in California for customer satisfaction based on Internet visitor surveys collected nationally by Guest Reviews. The resort also received the Guest Reviews A rated park recognition for the years 2011, 2012, 2013, and 2014. The Company's commitment to quality, value, and enjoyment is underscored by the business's success due to word of mouth and referrals from guests. In addition, investment for online marketing, ads in the two leading national directories, and trade magazine advertising formulates most of the business-marketing plan. CURRENT OPERATING PLANS The Board of Directors continues its previously established policy by adopting a stringent conservative budget for fiscal year 2015, which projects a positive cash flow of approximately $1,430,181 from operations. This projection is based on paid site occupancy remaining even with fiscal year 2014 and receiving new storage customers at a moderate rate. The 2015 budget plan also includes a $2 per night site rental rate increase for Prime Time nights and a $1 per night increase for all other nightly rates effective January 1, 2015. The RV storage base rate has also been increased by $5 per month effective January 1, 2015. While the Company projects a positive cash flow, this cannot be assured for fiscal year 2015. FINANCIAL CONDITION The business of the Company is seasonal and is concentrated on prime days of the year which are defined as follows: President's Day Weekend, Easter week, Memorial Day Weekend, summer vacation months, Labor Day, Thanksgiving Weekend, and Christmas vacation. There are no known trends that affect business or affect revenue. 10 The Company develops its income from two sources: (a) Resort Operations, consisting of revenues generated from RV site rentals, from RV storage space operations, and from lease revenues from laundromat, arcade and restaurant operations and a property lease for a cell tower communications facility by third party lessees; and (b) Retail Operations, consisting of revenues from general store operations and from RV parts and service operations. The Company has arranged a $500,000 line of credit that is currently not drawn on. Besides the financing resulting from the purchase of RV storage property, the Company has no other liabilities to creditors other than current accounts payable arising from its normal day-to-day operations and advance Resort rental reservation deposits, none of which are in arrears. LIQUIDITY The Company's policy is to use its ability to generate operating cash flow to meet its expected future needs for internal growth. The Company has continued to maintain sufficient cash so as to not require the use of a short-term line of credit during the off-season period, and the Company expects to be able to do so (although no assurance of continued cash flow can be given). Net cash provided by operating activities totaled $1.4 million in 2014, consistent with the 2013 fiscal year. During fiscal year 2014, capital investment of $696,811 was made that included replacement of Restroom #2, road paving, new security vehicle, and replacement of a playground. These projects were completed on time and within budget. During fiscal year 2013, capital expenditures of $499,957 were made that included renovating 50 campsites, adding four high definition channels to the resorts television system, replacing the control panel for sewer system, playground repair, new cabinets in the Clubhouse, and a new server. As of September 30, 2014, the Company carried a debt of $2,395,036 as a result of acquiring the three RV storage properties. With the possibility of requiring additional funds for planned capital improvements and the winter season, the Company maintains a $500,000 Line of Credit to insure funds will be available if required. In anticipation of future large projects, the Board of Directors has instructed management to build operational cash balances. Fiscal year 2014's current ratio (current assets to current liabilities) of 1.30 decreased from fiscal year 2013's current ratio of 1.46. The decrease in current ratio is the result of cash being used for capital improvements and payments on long-term debt. Working Capital decreased to $548,486 at the end of fiscal year 2014, compared with $766,552 at the end of fiscal year 2013. This decrease is primarily a result of cash being used for capital improvements and payment on long-term debt. CAPITAL RESOURCES AND PLANNED EXPENDITURES The Company plans capital expenditures up to $500,000 in fiscal year 2015 to further enhance the Resort facilities and services. This would include demolition and replacement of the fence along Highway 1 in front of the resort, road paving, security systems for RV storage lots, 32 foot by 50 foot metal building for RV service, General Store walk-in cooler upgrade and new ice machine, and new website. Funding for these projects is expected to be from normal operating cash flows and, if necessary, supplemented with outside financing. These capital expenditures are expected to increase the Resort's value to its shareholders and the general public. 11 RESULTS OF OPERATIONS YEAR-TO-YEAR COMPARISON Revenue: Operating revenue, interest and other income increased above the prior fiscal year ended September 30, 2013, by $562,103, or 8.57%. REVENUE BY SEGMENT 2014 2013 OCCUPANCY % of Shareholder Site Use 23.6% 23.1% % of Paid Site Rental 54.8% 52.4% % Total Site Occupancy 78.5% 75.6% % of Storage Rental 98.0% 85.0% Average Paid Site $ 51.71 $ 51.01 RESORT OPERATIONS Site Rental $ 4,138,859 $ 3,908,048 Storage Operations 1,538,894 1,330,456 Support Operations 177,568 162,466 Total 5,855,321 5,400,970 RETAIL OPERATIONS Store 704,982 662,157 RV Repair/Parts Store 558,719 494,172 Total 1,263,701 1,156,329 INTEREST INCOME 4,281 3,901 TOTAL REVENUE $ 7,123,303 $ 6,561,200 Occupancy rates on the previous table are calculated based on the quantity occupied as compared to the total sites available for occupancy (i.e., total occupied to number of total available). Average paid site is based on site revenue and paid sites. Resort support operations include revenues received from the arcade, laundromat, recreational activities, and other less significant sources. 2esort operations income increased $454,351, or 8.4%, primarily due to a $230,811, or 5.9%, increase in site rental revenue. This increase reflects a 4.4% increase in paid site occupancy and rate increases effective January 1, 2014. RV storage and spotting activity increased $208,438, or 15.6%, above the previous year. This increase in storage activity was primarily due to new storage customers and trailer spotting activity. Retail operations income increased $107,372, or 9.3%, due to a $42,825, or 6.4%, increase in the General Store operation and a $64,547, or 13.0%, increase in the RV Service department. This increase is attributed to the increase in total site occupancy and overall improvement in the economy. In an effort to maximize revenue, management continues to stock more appropriate items, more effectively merchandise, and pay greater attention to customer service. In addition, management has actively promoted the RV service and retail operation locally compared to previous years. 12 Interest/Dividend Income increased $380, or 9.7%, above the previous year. Loss on Disposal of Assets increased $16,225, or 118%, above the previous year due to writing off of assets that had been disposed of or no longer in service to the Company. In addition, Interest Expense decreased $29,013, or 15.5%, due to accelerating the payments and interest adjustments on financing the RV storage properties. Operating Expenses increased $348,719, or 8.1%, as a result of labor and labor related expenses, workers compensation, business insurance, credit card processing, RV storage lot maintenance, resort repairs and maintenance, contributions, and utilities, specifically water, sewer, and electricity. Maintaining a conservative approach, most expense items were managed well below plan and in many categories below the previous year. The Board of Directors has directed management to continue maintenance projects as needed to provide a first class resort for campers using recreational vehicles. Income before provision for income taxes of $1,344,886, a 12.6% increase above last year, is reflective of increased income from operations, and, decreased interest expense in 2014. Net income of $749,086 for fiscal year 2014 shows an increase of $77,895, or 11.6%, above a net income of $671,191 in 2013. This increase in net income is a reflection of increased resort and retail income, and a decrease in interest expense. INFLATION has not had a significant impact on our profit position. The Company has increased rates, which have more than compensated for the rate of inflation. FUTURE OPERATING RESULTS could be unfavorably impacted to the extent that changing prices result in lower discretionary income for customers and/or increased transportation costs to the Resort. In addition, increasing prices affect operations and liquidity by raising the replacement cost of property and equipment. FACTORS THAT MAY AFFECT FUTURE OPERATING RESULTS: A number of factors, many of which are common to the lodging industry and beyond our control, could affect our business, including the following: · increased gas prices; · increased competition from other resorts in our market; · increases in operating costs due to inflation, labor costs, workers' compensation and healthcare related costs, utility costs, insurance and unanticipated costs such as acts of nature and their consequences and other factors that may not be offset by increased rates; · changes in interest rates and in the availability, cost and terms of debt financing; · changes in governmental laws and regulations, fiscal policies and zoning ordinances and the related costs of compliance with laws and regulations, fiscal policies and ordinances; · adverse effects of market conditions, which may diminish the desire for leisure travel; and · adverse effects of a downturn in the leisure industry. The leisure and travel business is seasonal and seasonal variations in revenue at our resort can be expected to cause quarterly fluctuations in our revenue. 13 Our revenue is generally highest in the third and fourth quarters. Quarterly revenue also may be harmed by events beyond our control, such as extreme weather conditions, terrorist attacks or alerts, contagious diseases, economic factors and other considerations affecting travel. To the extent that cash flow from operations is insufficient during any quarter due to temporary or seasonal fluctuations in revenue, we have to rely on our short-term line of credit for operations. In the recent past, events beyond our control, including an economic slowdown and terrorism, harmed the operating performance of the leisure industry generally, and if these or similar events occur again, our operating and financial results may be harmed by declines in average daily rates or occupancy. Carrying our outstanding debt may harm our business and financial results by: · requiring us to use a substantial portion of our funds from operations to make required payments on principal and interest, which will reduce the amount of cash available to us for our operations and capital expenditures, future business opportunities and other purposes; · making us more vulnerable to economic and industry downturns and reducing our flexibility in responding to changing business and economic conditions; · limiting our ability to borrow more money for operations, capital expenditures or to finance acquisitions in the future; and · requiring us to sell one or more properties, possibly on disadvantageous terms, in order to make required payments of interest and principal. Our resort has a need for ongoing renovations and potentially significant capital expenditures in connection with improvements, and the costs of such renovations or improvements may exceed our expectations. Occupancy and the rates we are able to charge are often affected by the maintenance and capital improvements at a resort, especially in the event that the maintenance of improvements are not completed on schedule, or if the improvements result in the closure of the General Store or a significant number of sites. The costs of capital expenditures we need to make could harm our financial condition and reduce amounts available for operations. These capital improvements may also give rise to additional risks including: · construction cost overruns and delays; · a possible shortage of available cash to fund capital improvements and the related possibility that financing of these expenditures may not be available to us on favorable terms; · uncertainties as to market demand or a loss of market demand after capital improvements have begun; · disruption in service and site availability causing reduced demand, occupancy, and rates; and · possible environmental issues. We rely on our executive officers, the loss of whom could significantly harm our business. Our continued success will depend to a significant extent on the efforts and abilities of our C.E.O. and General Manager, Jay Jamison. Mr. Jamison is important to our business and strategy and to the extent that were he to depart and is not replaced with an experienced substitute, Mr. Jamison's departure could harm our operations, financial condition and operating results. 14 Uninsured and underinsured losses could harm our financial condition, and results of operations. Various types of catastrophic issues, such as losses due to wars, terrorist acts, earthquakes, floods, pollution or environmental matters, generally are either uninsurable or not economically insurable, or may be subject to insurance coverage limitations, such as large deductibles or co-payments. Our resort is located on the coast of California, which has been historically at greater risk to certain acts of nature (such as severe storms, fires and earthquakes). In the event of a catastrophic loss, our insurance coverage may not be sufficient to cover the full current market value or replacement cost of our lost properties. Should an uninsured loss or a loss in excess of insured limits occur, we could lose all or a portion of the capital we have invested in the resort, as well as the anticipated future revenue from the resort. In that event, we might nevertheless remain obligated for any notes payable or other financial obligations related to the property. Inflation, changes in building codes and ordinances, environmental considerations and other factors might also keep us from using insurance proceeds to replace or renovate the resort after it has been damaged or destroyed. Under these circumstances, the insurance proceeds we receive might be inadequate to restore our economic position on the damaged or destroyed property. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Pismo Coast Village, Inc. is responsible for the information and representations contained in this report. The financial statements have been prepared in conformity with the generally accepted accounting principles we considered appropriate in the circumstances and include some amounts based on our best estimates and judgments. Other financial information in this report is consistent with these financial statements. Our accounting systems include controls designed to reasonably assure assets are safeguarded from unauthorized use or disposition and provide for the preparation of financial statements in conformity with generally accepted accounting principles. These systems are supplemented by the selection and training of qualified financial personnel and an organizational structure provide for appropriate segregation of duties. 15 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Pismo Coast Village, Inc. Pismo Beach, California We have audited the accompanying balance sheets of Pismo Coast Village, Inc. (a California corporation) as of September 30, 2014 and 2013, and the related statements of income and retained earnings and cash flows for the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the companys internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of September 30, 2014 and 2013, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. BROWN ARMSTRONG ACCOUNTANCY CORPORATION Bakersfield, California November 7, 2014 16 PISMO COAST VILLAGE, INC. BALANCE SHEETS SEPTEMBER 30, 2 2014 2013 ASSETS Current Assets Cash and cash equivalents $ 2,029,094 $ 2,105,839 Accounts receivable 17,990 27,385 Inventory 177,409 161,853 Current deferred taxes 92,600 82,800 Prepaid expenses 53,021 48,136 Total current assets 2,370,114 2,426,013 Pismo Coast Village Recreational Vehicle Resort and Related Assets  Net 14,657,454 14,369,564 Other Assets 8,347 18,274 Total Assets $ 17,035,915 $ 16,813,851 LIABILITIES AND SHAREHOLDERS EQUITY Current Liabilities Accounts payable and accrued liabilities $ 203,915 $ 186,960 Accrued salaries and vacation 245,106 214,361 Rental deposits 1,133,015 934,229 Income taxes payable 139,100 121,100 Current portion of long-term debt 100,492 202,811 Total current liabilities 1,821,628 1,659,461 Long-Term Liabilities Long-term deferred taxes 918,400 893,900 N/P Donahue Transportation Service 55,740 74,080 N/P RLC Funding 38,994 - N/P Heritage Oaks Bank 2,322,425 2,948,768 Total Liabilities 5,157,187 5,576,209 Stockholders Equity Common stock  no par value, 1,800 shares issued, 1,783 and 1,787 shares outstanding at September 30, 2014 and 2013, respectively 5,594,369 5,606,919 Retained earnings 6,284,359 5,630,723 Total shareholders equity 11,878,728 11,237,642 Total Liabilities and Shareholders Equity $ 17,035,915 $ 16,813,851 The accompanying notes are an integral party of these financial statements. 17 PISMO COAST VILLAGE, INC. STATEMENTS OF INCOME AND RETAINED EARNINGS YEARS ENDED SEPTEMBER 30, 2 2014 2013 Income Resort operations $ 5,855,321 $ 5,400,970 Retail operations 1,263,701 1,156,329 Total income 7,119,022 6,557,299 Costs and Expenses Operating expenses 4,647,072 4,298,353 Cost of goods sold 564,374 523,699 Depreciation and amortization 378,932 343,930 Total costs and expenses 5,590,378 5,165,982 Income from operations 1,528,644 1,391,317 Other Income (Expense) Interest/dividend income 4,281 3,901 Interest expense (158,050) (187,063) Loss on disposal of assets (29,989) (13,764) Total other income (expense) (183,758) (196,926) Income Before Provision for Income Taxes 1,344,886 1,194,391 Income Tax Expense 595,800 523,200 Net Income 749,086 671,191 Retained Earnings  Beginning of Year 5,630,723 4,959,532 Redemption of stock (95,450) - Retained Earnings  End of Year $ 6,284,359 $ 5,630,723 Net Income Per Share $ 420.13 $ 375.60 The accompanying notes are an integral part of these financial statements. 18 PISMO COAST VILLAGE, INC. STATEMENTS OF CASH FLOWS YEARS ENDED SEPTEMBER 30, 2 2014 2013 Cash Flows From Operating Activities Net income $ 749,086 $ 671,191 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 378,932 343,930 Decrease in deferred income tax 14,700 87,900 Loss on disposal of fixed assets 29,989 13,764 (Increase) Decrease in accounts receivable 9,395 (6,838) (Increase) in inventory (15,556) (4,058) (Increase) in prepaid expenses (4,885) (7,960) Decrease in prepaid income taxes - 103,800 Decrease in other assets 9,927 4,392 Increase in accounts payable and accrued liabilities 16,955 36,444 Increase in accrued salaries and vacation 30,745 31,039 Increase in rental deposits 198,786 51,659 Increase in income taxes payable 18,000 121,100 Total adjustments 686,988 775,172 Net cash provided by operating activities 1,436,074 1,446,363 Cash Flows From Investing Activities Capital expenditures (696,811) (499,957) Net cash used in investing activities (696,811) (499,957) Cash Flows from Financing Activities Redemption of stock (108,000) - Principal payments of notes payable (708,008) (673,502) Net cash used in financing activities (816,008) (673,502) Net increase (Decrease) in cash and cash equivalents (76,745) 272,904 Cash and Cash Equivalents  Beginning of Year 2,105,839 1,832,935 Cash and Cash Equivalents  End of Year $ 2,029,094 $ 2,105,839 Schedule of Payments of Interest and Taxes Cash paid for income tax $ 442,000 $ 281,255 Cash paid for interest $ 158,050 $ 212,300 The accompanying notes are an integral part of these financial statements. 19 PISMO COAST VILLAGE, INC. NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2 NOTE 1 - Nature of Business Pismo Coast Village, Inc. (Company) is a recreational vehicle camping resort. Its business is seasonal in nature with the fourth quarter, the summer, being its busiest and most profitable. NOTE 2- Summary of Significant Accounting Policies Revenue and Cost Recognition The Company's revenue is recognized on the accrual basis as earned based on the date of stay. Expenditures are recorded on the accrual basis whereby expenses are recorded when incurred, rather than when paid. Cash and Cash Equivalents For purposes of the Statements of Cash Flows, the Company considers all highly liquid investments, including certificates of deposit with maturities of three months or less when purchased, to be cash equivalents. Inventory Inventory has been valued at the lower of cost or market on a first-in, first-out basis. Inventory is comprised primarily of goods in the general store and parts in the RV repair shop. Property and Equipment All property and equipment are recorded at cost. Depreciation of property and equipment is computed using straight-line method on cost of the assets, less allowance for salvage value, where appropriate. Depreciation rates are based upon the following estimated useful lives: Building and park improvements 5 to 40 years Furniture, fixtures, equipment and leasehold improvements 3 to 31.5 years Transportation equipment 5 to 10 years Earnings Per Share The earnings per share are based on the 1,783 and 1,787 shares issued and outstanding at September 30, 2014 and 2013, respectively. The financial statements report only basic earnings per share, as there are no potentially dilutive shares outstanding. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires the Company to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results could differ from those estimates. 20 PISMO COAST VILLAGE, INC. NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2 NOTE 2- Summary of Significant Accounting Policies (Continued) Advertising The Company follows the policy of charging the costs of non-direct response advertising to expense as incurred. Advertising expense was $48,874 and $50,511 for the years ended September 30, 2014 and 2013, respectively. Concentration of Credit Risk At September 30, 2014, the Company had cash deposits in excess of the $250,000 federally insured limit with Heritage Oaks Bank of $190,386; however, in the past the Company has used an Excess Deposit Insurance Bond, which secures deposits up to $1,500,000. It has recently been stated by bank regulators that this insurance bond is not enforceable. Heritage Oaks Bank is a member of the Certificate of Deposit Account Registry Service (CDARS). Large deposits are divided into smaller amounts and placed with other FDIC insured banks which are also members of the CDARS network. Then, those member banks issue CDs in amounts under $250,000, so that the entire investment is eligible for FDIC insurance. Recent Accounting Pronouncements The Company has reviewed all recently issued accounting pronouncements and does not believe the adoption of such pronouncements have an impact on the Companys financial condition or results of their operations. Various accounting standard updates were issued with effective dates subsequent to September 30, 2014 and 2013. The Company has evaluated the recently issued accounting pronouncements that are effective in the current period and believes that none of them will have a material effect on the Companys financial position, results of operations or cash flows when adopted. Subsequent Events Subsequent events have been evaluated through November 7, 2014, which is the date the financial statements were available to be issued. NOTE 3  Pismo Coast Village Recreational Vehicle Resort and Related Assets At September 30, 2014 and 2013, property and equipment included the following: 2014 2013 Land $ 9,957,263 $ 9,957,263 Building and park improvements 11,073,714 10,691,168 Furniture, fixtures, equipment and leasehold improvements 534,546 476,623 Transportation equipment 484,607 459,718 Construction in progress 102,346 69,240 22,152,476 21,654,012 Less: accumulated depreciation (7,495,022) (7,284,448) $ 14,657,454 $ 14,369,564 Depreciation expense for the years ended September 30, 2014 and 2013 was $378,932 and $343,930, respectively. 21 PISMO COAST VILLAGE, INC. NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2 NOTE 4  Line of Credit The Company has a revolving line of credit with Heritage Oaks Bank for $500,000, expiring March 23, 2015. There were no outstanding amounts as of September 30, 2014 or 2013. NOTE 5  Notes Payable The Company secured permanent financing on the purchase of storage lot land in Arroyo Grande, California, with Heritage Oaks Bank. The loan originated on May 8, 2008. The total loan currently outstanding is $2,395,036, and was financed over a period of ten years at a variable interest rate currently at 5.0%. The payments are currently $15,416 per month interest and principle. The Company secured a vehicle lease with Donahue Transportation Services Corp on a 2008 Tow Truck. The loan originated on December 9, 2009. The total loan currently outstanding is $22,451 and financed over a period of seven years at an interest rate of 8.39%. The payments are currently $799 per month interest and principal. The Company secured a lease which has been classified as a capital lease and included with notes payable. The capital lease is with Donahue Transportation Service Corp on a 2013 Hino Truck. The lease originated on May 10, 2012. The total balance currently outstanding is $51,624 and is financed over a period of seven years at an interest rate of 4.751%. The payments are currently $1,046 per month interest and principal. The Company secured a lease which has been classified as a capital lease and included with notes payable. The capital lease is with RLC Funding on a security system for Lot-K. The lease originated on November 8, 2013. The total balance currently outstanding is $48,540 and is financed over a period of five years at an interest rate of 13.537%. The payments are currently $1,294.93 per month interest and principal. Principal payments of the note payable are as follows: Year Ending September 30, 2015 $ 100,492 2016 100,621 2017 103,665 2018 2,204,386 2019 8,487 Thereafter - $ 2,517,651 NOTE 6  Common Stock Each share of stock is intended to provide the shareholder with a maximum free use of the park for 45 days per year. If the Company is unable to generate sufficient funds from the public, the Company may be required to charge shareholders for services. A shareholder is entitled to a pro rata share of any dividends as well as a pro rata share of the assets of the Company in the event of its liquidation or sale. The shares are personal property and do not constitute an interest in real property. The ownership of a share does not entitle the owner to any interest in any particular site or camping period. During the year ended September 30, 2014, the Company repurchased 4 shares of stock for a total of $108,000 in cash. The repurchase was recorded as a decrease in Common Stock of $12,550 equal to the original sale price of the shares and a reduction of the remaining $95,450 was recorded in retained earnings. 22 PISMO COAST VILLAGE, INC. NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2 NOTE 7  Income Taxes The provision for income taxes is as follows: 2014 2013 Current: Federal $ 450,000 $ 319,100 State 131,100 116,200 581,100 435,300 Deferred: Federal 13,100 87,500 State 1,600 400 $ 595,800 $ 523,200 The deferred tax assets (liabilities) are comprised of the following: 2014 2013 Current Long-Term Current Long-term Deferred tax assets: Federal $ 86,100 $ - $ 77,200 $ - State 6,500 - 5,600 - Deferred tax liabilities Federal - (862,900) - (840,900) State - (55,500) - (53,000) $ 92,600 $ (918,400) $ 82,800 $ (893,900) The deferred tax assets (liabilities) consist of the following temporary differences: 2014 2013 Depreciation $ (918,400) $ (893,900) Total gross deferred tax liabilities (918,400) (893,900) Vacation accrual 31,400 27,200 Federal benefit of state taxes 61,200 55,600 Total gross deferred tax assets 92,600 82,800 $ (825,800) $ (811,100) 23 PISMO COAST VILLAGE, INC. NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2 NOTE 7  Income Taxes (continued) The effective income tax rate varies from the statutory federal income tax rate as follows: 2014 2013 Statutory federal income tax rate 34.0% 34.0% Increase (decrease): State income taxes, net of federal benefit 5.8% 5.8% Nondeductible variable costs of shareholder usage 4.7% 5.1% Other miscellaneous adjustments (0.2)% (1.1)% Effective Income Tax Rate 44.3% 43.8% The Company uses the asset-liability method of computing deferred taxes in accordance with Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) Topic 740 (previously Statement of Financial Accounting Standard No. 109, Accounting for Income Taxes). The difference between the effective tax rate and statutory tax rates is due primarily to the effects of the graduated tax rates, state taxes net of the federal tax benefit and nondeductible variable costs of shareholder usage. ASC Topic 740 requires, among other things, the recognition and measurement of tax positions based on a more likely than not (likelihood greater than 50%) approach. As of September 30, 2014, the Company did not maintain any tax positions that did not meet the more likely than not threshold and, accordingly, all tax positions have been fully recorded in the provision for income taxes. It is the policy of the Company to consistently classify interest and penalties associated with income tax expense separately from the provision for income taxes. No interest or penalties associated with income taxes have been included in this calculation, or separately in the Statement of Income and Retained Earnings, and no significant increases or decreases are expected within the following twelve-month period. Although the Company does not maintain any uncertain tax positions, tax returns generally remain subject to examination by the Internal Revenue Service for fiscal years ending on or after September 30, 2011 and by the California Franchise Tax Board for fiscal years ending on or after September 30, 2010. NOTE 8  Operating Leases The Company leases a second lot in Oceano, California, and is leased at $2,933 per month. The lease has converted to a month-to-month lease; however, the lessor is considering a long-term renewal at this time. The Company has a five-year lease obligation for a copier. Rental expense under this operating lease is $414 per month. Future minimum lease payments under the first property lease and the obligation to lease equipment are as follows: Year Ended September 30, 2015 $ 4,965 2016 4,965 $ 9,930 Rent expense under these agreements was $42,123 and $61,646 for the years ended September 30, 2014 and 2013, respectively. 24 PISMO COAST VILLAGE, INC. NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2 NOTE 9  Employee Retirement Plans The Company is the sponsor of a 401(k) profit sharing pension plan, which covers substantially all full-time employees. Employer contributions are discretionary and are determined on an annual basis. The contribution to the pension plan, for the years ended September 30, 2014 and 2013, is $53,275 and $48,968, respectively. NOTE 10  Operating Expenses Operating expenses for the years ended September 30, 2014 and 2013, consisted of the following: 2014 2013 Administrative salaries $ 465,552 $ 434,709 Advertising and promotion 48,874 50,511 Auto and truck expense 140,295 131,162 Bad debts 13 175 Contract services 69,111 72,694 Corporation expense 49,163 49,848 Custodial supplies 32,299 30,122 Direct labor 1,523,031 1,437,279 Employee travel and training 20,339 32,131 Equipment lease 5,415 5,098 Insurance 659,110 568,028 Miscellaneous 79,773 59,395 Office supplies and expense 52,167 46,951 Payroll tax expense 168,545 157,718 Payroll service 35,691 35,277 Pension plan match 53,275 48,968 Professional services 91,001 88,269 Property taxes 191,131 172,726 Recreational supplies 9,174 8,280 Rent - storage lots 42,123 61,646 Repairs and maintenance 163,182 148,076 Retail operating supplies 4,777 4,880 Security 10,954 6,678 Service charges 121,828 109,958 Taxes and licenses 16,432 8,429 Telephone 40,143 39,304 Uniforms 23,691 26,189 Utilities 529,983 463,852 Total Operating Expenses $ 4,647,072 $ 4,298,353 25 INDEPENDENT AUDITOR'S REPORT ON ADDITIONAL INFORMATION To the Board of Directors and Shareholders of Pismo Coast Village, Inc. Pismo Beach, California Our report on our audits of the basic financial statements of Pismo Coast Village, Inc. as of September 30, 2014 and 2013, appears on page 16. Those audits were made for the purpose of forming an opinion on the basic financial statements taken as a whole. The statements of income (unaudited) for the three months ended September 30, 2014 and 2013, are presented for purposes of additional analysis and are not a required part of the basic financial statements. These statements are the responsibility of management and were derived from, and relate directly to, the underlying accounting and other records used to prepare the financial statements. Such information has not been subjected to the auditing procedures applied in the audits of the basic financial statements, and accordingly, we express no opinion on it. BROWN ARMSTRONG ACCOUNTANCY CORPORATION Bakersfield, California November 7, 2014 26 PISMO COAST VILLAGE, INC. STATEMENTS OF INCOME (UNAUDITED) THREE MONTHS ENDED SEPTEMBER 30, 2 2014 2013 Income Resort operations $ 1,895,217 $ 1,774,239 Retail operations 376,738 374,722 Total income 2,271,955 2,148,961 Costs and Expenses Operating expenses 1,435,273 1,317,794 Cost of goods sold 164,110 165,940 Depreciation and Amortization 105,865 87,445 Total costs and expenses 1,705,248 1,571,179 Income from operations 566,707 577,782 Other Income (Expenses) Interest income 1,756 992 Interest expense (38,984) (44,127) Gain (Loss) on sale of fixed assets (29,989) (13,764) Total other income (expense) (67,217) (56,899) Income Before Provision for Income Taxes 499,490 520,883 Provision for Tax Expense 225,300 223,400 Net Income $ 274,190 $ 297,483 Earnings Per Share $ 153.78 $ 166.47 27 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE There has been no change of accountants nor any disagreement with accountants on any matter of accounting principle or practices or financial statement disclosure required to be reported under this item. ITEM 9A(T). CONTROLS AND PROCEDURES DISCLOSURE CONTROLS AND PROCEDURES Disclosure controls and procedures are controls and other procedures that are designed to ensure that information required to be disclosed in our reports filed or submitted under the Securities Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the Securities and Exchange Commission's rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed in our reports filed under the Exchange Act is accumulated and communicated to management, including our principal executive officer and our principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. Our management, under the direction of our Chief Executive Officer and Chief Financial Officer (who is our principal accounting officer), has evaluated the effectiveness of our disclosure controls and procedures as required by Exchange Act Rule 13a-15(b) as of September 30, 2014 (the end of the period covered by this report). Based on that evaluation, our principal executive officer and our principal accounting officer concluded that these disclosure controls and procedures were effective as of such date. INTERNAL CONTROL OVER FINANCIAL REPORTING Our management is also responsible for establishing internal control over financial reporting ("ICFR") as defined in Rules 13a-I5(f) and 15(d)-15(f) under the 1934 Act. Our ICFR are intended to be designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with U.S. generally accepted accounting principles. Our ICFR are expected to include those policies and procedures that management believes are necessary that: 1. pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the Company; 2. provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the Company are being made only in accordance with authorizations of management and our directors; and 3. provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the Company's assets that could have a material effect on the financial statements. Management recognizes that there are inherent limitations in the effectiveness of any system of internal control, and accordingly, even effective internal control can provide only reasonable assurance with respect of financial statement preparation and may not prevent or detect misstatements. In addition, effective internal control at a point in time may become ineffective in future periods because of changes in conditions or due to deterioration in the degree of compliance with our established policies and procedures. 28 As of September 30, 2014 management assessed the effectiveness of the Company's internal control over financial reporting (ICFR) based on the criteria for effective ICFR established in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) and SEC guidance on conducting such assessments by smaller reporting companies and non-accelerated filers. Based on that assessment, management concluded that, during the period covered by this report, such internal controls and procedures were effective as of September 30, 2014. This Annual Report does not include an attestation report of our independent registered public accounting firm regarding internal control over financial reporting. Management's report was not subject to attestation by our independent registered public accounting firm pursuant to temporary rules of the SEC that permit us to provide only management's report in this Annual Report. There were no changes in our internal control over financial reporting during the quarter ended September 30, 2014 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. ITEM 9B. OTHER INFORMATION No disclosure is required under this item. PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE a. The Company's Directors were chosen at the Shareholders Annual Meeting held January 18, 2014. The Directors serve for one year, or until their successors are elected. The names, ages, background and other information concerning the Directors, including other offices held by the Directors with the Company, are set forth below. The following is a list of the Company's Directors and Executive Officers setting forth their functions and experience. There is no understanding or agreement under which the Directors hold office. KURT BRITTAIN, Director Age 84 After his Marine Corps service, Mr. Brittain was employed for more than thirty-three years by Orange County, California, prior to his retirement in 1986. His background includes public works, flood control and manager of the countys harbors, beaches and parks system. He was in charge of three harbors, seven beaches and more than twenty-six parks, three of which were camping parks. He has completed extension courses in business administration, management, recreation and real estate. Mr. Brittain has been a member of the Board from March 1990 to July 1999 and from January 2002 to present, serving one year as Vice President  Administration, five years as Executive Vice President, and ten years as Vice President  Secretary. HARRY BUCHAKLIAN, Director Age 82 Harry Buchaklian has a B.A. degree from C.S.U.F. in industrial arts, and a secondary level teaching credential in laboratory electronics and small engine repair. His career included employment as an assistant manager with Western Auto Stores, electronics instructor at Fresno Technical College and technical supervisor for Sears Roebuck. He retired from Sears Roebuck in 1994. He has been a member of the Board from March 1981 to January 1992 and from September 1995 to present, serving one year as Executive Vice President, and as a chairman of the Policy and Audit Committees. Mr. Buchaklian is currently chairman of the Environmental, Health and Safety Advisory Committee. 29 RODNEY ENNS, Director Age 61 Rodney Enns has a B.S. degree in computer engineering from California State University, Fresno, and a secondary math teaching credential from the State of California. He was president, owned and operated, Ennsbrook Ent., an incorporated poultry enterprise, from 1975 to 1995. Mr. Enns then worked as an electrical engineer at Voltage Multiplers, Inc., and was promoted to senior engineer before leaving in August 2005. He is currently teaching high school mathematics at Mission Oak High School in Tulare, California. He has been a member of the Board of Directors since November 2007. DOUGLAS EUDALY, Director Age 83 Douglas Eudaly has an associate of arts degree from Fresno City College in elementary education, and a bachelors degree in elementary education from Fresno State College. He has done doctoral studies at Nova University in Ft. Lauderdale, Florida, and received a PhD from Clayton Theological Institute in Clayton, California. He holds life teaching credentials for elementary and junior high schools and administrative credentials for preschool through adult school. In 1991, Dr. Eudaly retired from the Fresno Unified School District with thirty-one years of service creditthe last five years as program director for the Disability Awareness Program. He was president of the Fresno Teachers Association in 1970  1971, as well as chairman of the districts negotiating council and served one term as chief negotiator. He served three years as president of the board of directors for Friendship Center for the Blind, and as chairman of several advisory committees for food banks and other nonprofit organizations. He served more than three years as the deacon chairman at the Evangelical Free Church of Fresno. Dr. Eudaly has served on the Board since January 2002. WILLIAM FISCHER, Director Age 81 William (Bill) Fischer and his spouse Joy reside in Simi Valley, California. They have four children and five grandchildren. He served four years in the U.S. Air Force during the Korean War, attaining the rank of staff sergeant. He is a graduate of California State University, Northridge, with a B.S. degree in accounting. He worked in the aerospace, entertainment and public utility industries until 1969 when he was hired by Getty Oil Companys corporate office in Los Angeles, California, as an accounting supervisor. Texaco, Inc. acquired Getty Oil in 1985, and he was promoted to Manager of Benefits Plans Accounting and transferred to Houston, Texas. Mr. Fischer was responsible for the Savings/Thrift, 401(k), and ESOP Plans administration until 1989 when he elected early retirement. He was an independent financial consultant to various companies until 2006. Mr. Fischer also was active in residential real estate from 1989 to 1997, and, since 1980, has had an active real estate brokers license. He is a member of the Veterans of Foreign Wars, Elks, Moose, and Knights of Columbus organizations. He looks forward to contributing his financial background to the Board. Mr. Fischer served two years as Executive Vice President and five years as Nominating Committee Chairman. He has been on the Board since January 2002. WAYNE HARDESTY, Director, Chief Financial Officer Age 81 and Vice President - Finance Wayne Hardesty graduated from Arizona State University in 1955. He was commissioned an Ensign from the Naval Office Candidate School in Newport, Rhode Island, in 1956, and was immediately assigned to the Navy Area Audit Office in Los Angeles, California, for duty at U.S.C. and General Dynamics-Pomona. He entered civil service in 1959, and remained with the Audit Office until 1973, at which time he became a price analyst for the U.S. Air Force at Norton Air Force Base working on the Minuteman Project. Mr. Hardesty received his MBA from Southern Illinois University in 1980. He retired from civil service in 1988 and became self-employed, primarily in tax preparation for both individual and business returns. He became a licensed Enrolled Agent in 1989 and currently operates Hardesty Financial Services in Rancho Cucamonga, California. Mr. Hardesty has been a member of the Board since September 2008, has served three years as Chairman of the Audit Committee, and is currently serving a second year as Chief Financial Officer and Vice President  Finance. 30 R. ELAINE HARRIS, Director Age 76 R. Elaine Harris retired in 1990 from Pacific Telephone with thirty-one years service, starting in the business office, then advancing to facility administrator the last ten years of that time. She was active with the Jaycettes Club and has worked on several political campaigns. She is now enjoying retirement and feels very blessed serving on the Board since January 2000. She is looking forward to continuing serving the shareholders. DENNIS HEARNE, Director Age 76 Dennis Hearne holds an A.A. degree in business administration from Hartnell Junior College. He served two years in the Navy. Prior to retirement, he was employed in a family agriculture business, L.A. Hearne Company, located in the Salinas Valley in California for thirty-seven years, and presently serves as a director of the companys board. Mr. Hearne has also served on the board of directors of the California Feed and Grain Association in Sacramento and the California Crop Improvement Association in Davis. He is a member of Knights of Columbus, serving as treasurer and financial secretary for fifteen years. Mr. Hearne is a volunteer fireman with thirty-nine years service in King City, California, and is the fire departments treasurer. He has been a member of the Board of Directors since September 2006, and is currently serving a fourth year as Chairman of the Nominating Committee. GLENN HICKMAN, Director Age 81 Glenn Hickman has a B.A. in business and a secondary teaching credential from Fresno State University. His occupation prior to retirement in 1995 was as a financial analyst and office supervisor for Cal Resources, a subsidiary of Shell Oil Company. Mr. Hickman has been a member of the Board since July 1999 and served nine years as Executive Vice President. TERRIS HUGHES, Director and Executive Vice President Age 65 Terris (Terry) Hughes holds an A.A. degree from Bakersfield Junior College in police science. He was employed by Belridge/Shell Oil for twenty-three years, from 1973 to 1997, holding the position of senior training technician for the last ten years of that time. He is currently employed as an internal consultant for Aera Energy LLC, an oil industry company formed in 1997 between the Shell Oil and Mobil Oil Corporations. His duties are to serve as a behavior base safety advisor and provide safety training to Aera Energy LLC employees. Mr. Hughes has been a member of the Board since January 1996, has served one year as Vice President  Policy, and is currently serving a second year as Executive Vice President. GARRY NELSON, Director Age 64 Garry Nelson is a graduate of Cal Poly University, San Luis Obispo, California, and has been involved in agriculture for more than forty years. From 2003 until his retirement in 2014, he was employed as the General Manager of Vintage Nurseries in Wasco, California, a company that specializes in grapevines. Prior to his employment at Vintage Nurseries, he was vice president and chief operating officer for Belridge Farms for many years. Mr. Nelson was a member of the Shafter City Council for twenty years, serving as mayor for eight of those years. He also serves on the board of Bakersfield Memorial Hospital Foundation and has served on numerous agricultural industry boards. Mr. Nelson has been a member of the Company's Board of Directors since November 2008. RONALD NUNLIST, Director and President Age 76 Ronald Nunlist was employed in the oil business for many years. From 1995 to 1997, he was employed as an operations foreman by Cal Resources LLC, an oil industry company owned by Shell Oil Corporation. From 1997 until his retirement in 1999, Mr. Nunlist was employed as a logistics specialist by Aera Energy LLC, an oil industry company formed between the Shell Oil and Mobil Oil Corporations. Mr. Nunlist presently serves as a planning commissioner for the City of Shafter, California. He has been a member of the Board since January 1986, serving five years as President (1992 to 1997), ten years as Vice President  Operations, and is currently serving a third year as President. 31 GEORGE PAPPI, JR., Director Vice President - Secretary Age 52 Mr. Pappis current occupation is as a fire claims representative for The Hartford Insurance. Other positions held during his more than twenty years of employment include office manager, property and bodily injury adjustor, fire and casualty (with extensive construction background), risk management and commercial insurance. He graduated from Cal Poly Pomona with a B.S. in management and human resources. He resides in La Verne, California, and is actively involved in a local community and church activities and the United Way organization. Mr. Pappi has been a member of the Board of Directors since January 2004, and is currently serving as Vice President  Secretary. JERALD PETTIBONE, Director Age 88 Jerry Pettibone sold and retired from his company, Pettibone Signs, in Santa Cruz, California, in 1988. He started the company, which operated statewide, in 1960. Active in trade associations, he served on the board of directors of the National Electric Sign Association, and on the board of directors of the World Sign Association, serving as national president in 1985 and 1986. He served on the board of directors of the California Electric Sign Association for twenty-two years, including four years as state president, and was elected a director emeritus. He was active in Rotary International for forty years, serving as district governor for District 5170 with 4,500 members that included the Silicon Valley. A life member of the Disabled American Veterans, he served in the Navy in the South Pacific during World War II. Mr. Pettibone is also a fifty-year life member of the Elks. He has been a member of the Board since January 1993, including serving three years as Chief Financial Officer, and served fifteen years as President of the Company. DWIGHT PLUMLEY, Director and Vice President - Operations Age 62 Dwight Plumley attended College of the Sequoias studying electronic engineering and construction real estate. In 1973, he started in the produce equipment industry working for Packers Manufacturing, Inc. as a service and installation supervisor. In 1979, he became employed by Pennwalt Corporation, an international equipment producer, as a project manager and supervisor. Mr. Plumley purchased Packers Manufacturing, Inc. in 1987, and, as President, produces fruit and vegetable packing and processing systems, from small to multimillion dollar projects, nationwide and internationally. He has also served on the board of directors for Yosemite Bible Camp, a 60-acre facility for up to 350 campers and staff from 1994 to 2006, and served as church Deacon from 1984 to 2004. Mr. Plumley has been a member of the Board of Directors since January 2010, and is currently serving a third year as Vice President  Operations. JERRY ROBERTS, Director Age 61 Jerry Roberts has an associate of arts degree in math and science from the College of the Sequoias, Visalia, California; a bachelors degree in biological sciences from the University of the Pacific, Stockton, California; an MBA degree from the Santa Clara University Graduate School of Business, Santa Clara, California; and is licensed by the California State Board of Accountancy as a Certified Public Accountant. He was first licensed in 1982 after fulfilling experience requirements while in the employment of the international accounting firm of Arthur Andersen & Co., and has been a member of the California Society of Certified Public Accountants since 1982. Mr. Roberts is currently a partner in the accounting, tax and consulting firm of Lampros & Roberts, established in 1985, and is Chief Executive Officer of Maximum Living, Inc., a national brand dietary supplement company. Mr. Roberts has been married to his wife Denise since 1978. They have three sons and currently reside in Los Gatos, California. He was duly nominated and elected by the Board on March 16, 2013. 32 GARY WILLEMS, Director Age 60 Gary Willems holds a B.A. degree in music education and a California life teaching credential from Fresno Pacific University, as well as a professional clear administrative services credential. Mr. Willems started teaching in 1977 and was a Band Director for thirty years in the Dinuba/Reedley area. He was also Head Marching Band Director of the Reedley High School Band from 1985 to 2007. Mr. Willems is an active member of the California Band Directors Association and is the past president of Fresno and Madera Counties Music Educators Association. In 2007, he moved into school administration where he was employed as the Visual and Performing Arts Coordinator and the Administrator of the Dunlap Leadership Academy Charter School (an on-line High School) at Kings Canyon Unified School District. In 2014, Mr. Willems retired from education, and he is now enjoying time with his wife, children and grandchildren. Mr. Willems has served on the Board of Directors since January 2001, and served two years as Vice President  Secretary. JACK WILLIAMS, Director Age 64 Mr. Williams graduated from San Diego State University in 1974 with a B.S. in accounting. Following that, he has been employed in the field of accounting in a variety of industries, including agriculture, construction, heavy equipment sales, and manufacturing. He was employed as a financial analyst by Texaco Oil Corporation in the Bakersfield area from 1997 until 1999, and as Chief Financial Officer for Goodwill Industries of South-Central California from March 2000 to November 2004. Mr. Williams was an interim-controller for Diversified Utilities Services, a position he held from April 2005 to December 2005. He established his own C.P.A. practice in 1983, which he continues to own and operate. Mr. Williams has been a member of the Board since January 1995, and served sixteen years as Chief Financial Officer and Vice President  Finance. b. OTHER OFFICERS AND SIGNIFICANT EMPLOYEES JAY JAMISON, Chief Executive Officer/General Manager and Age 60 Assistant Corporate Secretary Jay Jamison has been employed by the Company since June 1997 as General Manager and serves as Assistant Corporate Secretary. In March 2007, the Board changed his title to Chief Executive Officer/General Manager. He has a B.S. degree in Agricultural Management from Cal Poly San Luis Obispo, graduating in 1976. Mr. Jamison was raised on his familys guest ranch, Rancho Oso, in Santa Barbara County, which included a recreational vehicle park, resident summer camp, equestrian facilities and numerous resort amenities. He worked on the ranch throughout his childhood and after college. The family business was sold in 1983, at which time Mr. Jamison was hired by Thousand Trails, Inc., a private membership resort, as a Resort Operations Manager. His last ten years at Thousand Trails were spent managing a 200-acre, 518-site, full-service resort near Hollister, California. He also managed Thousand Trails resorts in Acton and Idyllwild in Southern California. Prior to his employment with the Company, Mr. Jamison was a General Manager with Skycrest Enterprises in Redding and managed Sugarloaf Marina and Resort on Lake Shasta in Northern California between January 1995 and June 1997. Mr. Jamison was appointed to and served as a commissioner on the Pismo Beach Conference and Visitors Bureau from February 1998 to January 2010, serving as Chair from August 1999 until February 2009. At the 1999 National Association of RV Parks and Campgrounds Annual Convention, he was elected to serve on the Board of Directors representing the ten western states. During his two terms on the Board, he served four years as Treasurer of the National Association, a position he held until he termed out December 2005. In June of 2002, Mr. Jamison was installed as a Director on the Board for the San Luis Obispo County Chapter of the American Red Cross, and served until June 2011, including from June 2006 until July 2008 as Board Chairman. In February 2006, Mr. Jamison was elected to serve as a commissioner on the California Travel and Tourism Commission, which markets California to potential domestic and international visitors. During his two four-year terms he served on the Audit Committee, two years as committee Chairman, and one year on the Executive Committee. He termed out as a commissioner in June 2014; however, he still remains a member of the Audit Committee. Mr. Jamison was installed as a member of the Board of Directors for the San Luis Obispo County Conference and Visitors Bureau in 2012, and currently serves on the Executive Committee. 33 c. FAMILY RELATIONSHIPS There are no familial relationships between the Directors nor between the Directors and the Officers. d. INVOLVEMENT IN CERTAIN LEGAL PROCEEDINGS To the knowledge of the Company, none of the officers or directors have been personally involved in any bankruptcy or insolvency proceedings. To the knowledge of the Company, none of the directors or officers have been convicted in any criminal proceedings (excluding traffic violations and other minor offenses) or are the subject of a criminal proceeding which is presently pending, nor have such persons been the subject of any order, judgment, or decree of any court of competent jurisdiction, permanently or temporarily enjoining them from acting as an investment advisor, underwriter, broker or dealer in securities, or as an affiliated person, director or insurance company, or from engaging in or continuing in any conduct or practice in connection with any such activity or in connection with the purchase or sale of any security, nor were any of such persons the subject of a federal or state authority barring or suspending, for more than 60 days, the right of such person to be engaged in any such activity, which order has not been reversed or suspended. e. AUDIT COMMITTEE FINANCIAL EXPERT Our Board of Directors has determined that it does not have a member of its audit committee that qualifies as an "audit committee financial expert" as defined in Item 401(e) of Regulation S-B, and is "independent" as the term is used in Item 7(d)(3)(iv) of Schedule 14A under the Securities Exchange Act of 1934, as amended. We believe that the members of our Audit Committee are collectively capable of analyzing and evaluating our financial statements and understanding internal controls and procedures for financial reporting. Due to the fact that the directors of Pismo Coast Village, Inc. do not receive compensation for the services they provide in that capacity, the Company has been unable to nominate and retain a director with the required expertise to stand for election to the Board of Directors. However, until the time that our Audit Committee has a qualified audit committee financial expert, we believe our engagement of Glenn Burdette (GB), Certified Public Accountants, satisfies this requirement. GB provides the Company's quarterly compilation of the balance sheets and the related statements of operations, and retained earnings, and cash flows in accordance with Statements on Standards for Accounting and Review Services issued by the American Institute of Certified Public Accountants. f. CODE OF ETHICS On November 8, 2003, the Company's Board of Directors adopted the introduction to our code of ethical conduct. After further review, consideration was given to adopting a more comprehensive and detailed Code. At the meeting of the Executive Committee held June 19, 2009, the committee approved a recommendation to present a revised Code of Ethics to the full Board for adoption. At the Board of Directors meeting held July 18, 2009, the Board unanimously approved the revised and complete Code of Ethics that applies to all the Company's employees and directors, including our principal executive officer, principal financial officer, principal accounting officer or controller, and persons performing similar functions. The complete text of the revised Code of Ethics is filed with this Form 10-K as Exhibit 14. In addition, the Company has posted the Code of Ethics on its website, www.pismocoastvillage.com. A copy of the Companys Code of Ethics will be provided to any person, without charge, upon written request. Requests for the Companys Code of Ethics should be addressed to: Mr. Jay Jamison, Chief Executive Officer/General Manager Pismo Coast Village, Inc. 165 South Dolliver Street Pismo Beach CA 93449 34 g. SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE Section 16(a) of the Securities Exchange Act of 1934, as amended, requires the Companys directors, officers, and persons who beneficially own more than ten percent of a registered class of our equity securities within specified time periods to file with the SEC initial reports (Form 3) of beneficial ownership and reports of changes (Form 4 and Form 5) in beneficial ownership of Common Stock of the Company. To the Companys knowledge, based solely on a review of the copies of such reports furnished to us and written representations that no other reports were required, all of the Companys officers, directors and beneficial owners of greater than ten percent of the outstanding Common Stock complied with the Section 16(a) filing requirements for the fiscal year ending September 30, 2014. ITEM 11. EXECUTIVE COMPENSATION STOCK OPTIONS AND STOCK APPRECIATION RIGHTS GRANTED DURING THE LAST FISCAL YEAR This information required by Item 11 is incorporated by reference in the Companys Definitive Proxy Statement for the Annual Meeting of Shareholders to be held January 17, 2015, under the caption Compensation of Directors and Executive Officers. The Definitive Proxy Statement is expected to be filed with the Commission on or before December 17, 2014. ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS SECURITIES AUTHORIZED FOR ISSUANCE UNDER EQUITY COMPENSATION PLANS Not applicable. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT a. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS No person owns beneficially of record more than 5% of the Company's securities. b. SECURITY OWNERSHIP OF MANAGEMENT. The following sets forth the securities beneficially owned, directly, by all directors and officers as a group as of September 30, 2014 Board Member Title of Class *Amount of Ownership Percent of Class Kurt Brittain 12105 Center Avenue San Martin CA 95046 Common Stock 2 Shares 0.111% Harry Buchaklian 1361 East Ticonderoga Drive Fresno CA 93720 Common Stock 1 Share 0.056% Rodney Enns 2577 Sandell Avenue Kingsburg CA 93631 Common Stock 1 Share 0.056% Douglas Eudaly 3918 North Carruth Avenue Fresno CA 93705 Common Stock 6 Shares 0.333% William Fischer 1947 Sienna Lane Simi Valley CA 93065 Common Stock 1 Share 0.056% Wayne Hardesty 8651 Foothill Boulevard #110 Rancho Cucamonga CA 91730 Common Stock 1 Share 0.056% R. Elaine Harris 3418 El Potrero Lane Bakersfield CA 93304 Common Stock 2 Shares 0.111% Dennis Hearne 45075 Merritt Street King City CA 93930 Common Stock 2 Shares 0.111% Glenn Hickman 3584 West Wathen Avenue Fresno CA 93711 Common Stock 1 Share 0.056% Terris Hughes 2426 Sunset Street Wasco CA 93280 Common Stock 1 Share 0.056% Garry Nelson 727 Acacia Street Shafter CA 93263 Common Stock 1 Share 0.056% Ronald Nunlist 1105 Minter Avenue Shafter CA 93263 Common Stock 4 Shares 0.222% George Pappi, Jr. 5728 Via De Mansion La Verne CA 91750 Common Stock 1 Share 0.056% Jerald Pettibone 4179 Court Drive Santa Cruz CA 95062 Common Stock 3 Shares 0.166% Dwight Plumley 30467 Road 158 Visalia CA 93292 Common Stock 3 Shares 0.166% Jerry Roberts 16230 Camino Del Sol Los Gatos CA 95032 Common Stock 2 Shares 0.111% Gary Willems 6320 Caldwell Road Gladstone OR 97027 Common Stock 2 Shares 0.111% Jack Williams 7801 Revelstoke Way Bakersfield CA 93309 Common Stock 1 Share 0.056% All Officers and Directors as a Group Common Stock 35 Shares 1.944% 35 * Amount of Ownership: All such shares are owned beneficially and of record, and there are no additional shares known to the Company for which the listed beneficial owner has the right to acquire beneficial ownership as specified in Rule 13D-3(d)(1) of the Exchange Act. c. CHANGES IN CONTROL Not applicable. ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE There have been no transactions during the past two years, or proposed transactions, to which the Company was or is to be a party, in which any of the officers, directors, nominees, named shareholders, or family members of any such persons, had or is to have a direct or indirect material interest, other than transactions where competitive bids determine the rates or charges involved, or where the amount involved does not exceed $120,000, or where the interest of the party arises solely from the ownership of securities of the Company and the party received no extra or special benefit that was not shared by all shareholders. EMPLOYMENT AGREEMENTS See Item 10, Executive Compensation - Employment contracts and termination of employment and change in control arrangements, for a discussion of the current employment contracts between Pismo Coast Village, Inc. and Mr. Jamison. OTHER ARRANGEMENTS During the fiscal years 2014 and 2013, Pismo Coast Village, Inc. paid for various hospitality functions and for travel, lodging and hospitality expenses for spouses who occasionally accompanied directors when they were traveling on company business. Management believes that the expenditures were to Pismo Coast Village, Inc.'s benefit. CERTAIN BUSINESS RELATIONSHIPS None. (1)-(5) INDEBTEDNESS OF MANAGEMENT None. TRANSACTIONS WITH PROMOTERS Not applicable. DIRECTOR INDEPENDENCE Our Board of Directors consists of shareholders of the Resort and therefore are not considered to be "independent" as defined by Section 121A of the American Stock Exchange Listing Standards. The Board considers all relevant facts and circumstances in its determination of independence of all members of the Board (including any relationships set forth in this Form 10-K under the heading "Certain Related Person Transactions"). As disclosed above, the Audit Committee, the Nominating Committee and the Personnel and Compensation/Benefits Committee members are not considered to be independent. 36 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES The shareholders will vote on the independent audit firm for year ending September 30, 2015 at the annual shareholders meeting held on January 17, 2015. The following table discloses the fees that the Company was billed for professional services rendered by its independent public accounting firm, Brown Armstrong Accountancy Corporation, in each of the last two fiscal years. Years ended September 30, 2014 2013 Audit fees (1) $ 51,549 $ 50,249 Audit-related fees (2) - - Tax fees (3) - - All other fees (4) 1,475 1,600 Total $ 53,024 $ 51,849 (1) Reflects fees billed for the audit of the Company's consolidated financial statements included in its Form 10-K and review of its quarterly reports on Form 10-Q. (2) Reflects fees, if any, for consulting services related to financial accounting and reporting matters. (3) Reflects fees billed for tax compliance, tax advice and preparation of the Company's federal tax return. (4) Reflects fees, if any, for other products or professional services not related to the audit of the Company's consolidated financial statements and review of its quarterly reports, or for tax services. (5) AUDIT COMMITTEE'S PREAPPROVAL POLICIES AND PROCEDURES For the fiscal years ending September 30, 2014 and September 30, 2013, all audit related services, tax services and other services were pre-approved by the Audit Committee, which concluded that the provision of such services by Brown Armstrong were compatible with the maintenance of that firm's independence in the conduct of its auditing function. (6) No effort expended on the principal accountant's engagement to audit the registrant's financial statements for the most recent fiscal year was attributed to work performed by persons other than the accountant's full-time, permanent employees. 37 PART IV ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES EXHIBITS AND INDEX OF EXHIBITS 1. Financial Statements included in this Form 10-K Report: Description Page Report of Independent Registered Accounting Firm 16 Balance Sheets as of September 30, 2014 and 2013 17 Statements of Income and Retained Earnings for the years ended September 30, 2014 and 2013 18 Statements of Cash Flows for the years ended September 30, 2014 and 2013 19 Notes to Financial Statements for the years ended September 30, 2014 and 2013. 20 Accountant's Report on Additional Information 27 Statements of Income (Unaudited) for the three months ended September 30, 2014 and 2013 28 2. Exhibits filed with this Form 10-K Report: Exhibit No. Description of Exhibit 14 Code of Ethics 31.1 Certification of the President of the Company pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 31.2 Certification of the Chief Executive Officer (principal executive officer) of the Company pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 31.3 Certification of the Chief Financial Officer (principal financial officer and principal accounting officer) of the Company pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32.1 Certification of the President of the Company Pursuant to 18 U.S.C. Subsection 1350, as adopted Pursuant to Section 906 of the Sarbanes Oxley Act of 2002 32.2 Certification of the Chief Executive Officer (principal executive officer) of the Company pursuant to 18 U.S.C. Subsection 1350, as adopted pursuant to Section 906 of the Sarbanes Oxley Act of 2002 32.3 Certification of the Chief Financial Officer (principal financial officer and principal accounting officer) of the Company pursuant to 18 U.S.C. Subsection 1350, as adopted pursuant to Section 906 of the Sarbanes Oxley Act of 2002 38 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: PISMO COAST VILLAGE, INC. By: /s/ RONALD NUNLIST Date: November 8, 2014 Ronald Nunlist, President and Chairman of the Board Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ JAY JAMISON Date: November 8, 2014 Jay Jamison, Chief Executive Officer, General Manager and Assistant Corporate Secretary (principal executive officer) By: /s/ WAYNE HARDESTY Date: November 8, 2014 Wayne Hardesty, Chief Financial Officer, Vice President - Finance and Director (principal financial officer and principal accounting officer) By: /s/ RONALD NUNLIST Date: November 8, 2014 Ronald Nunlist, President and Chairman of the Board and Directors By: /s/ TERRIS HUGHES Date: November 8, 2014 Terris Hughes, Executive Vice President and Director By: /s/ GEORGE PAPPI, JR. Date: November 8, 2014 George Pappi, Jr., Vice President - Secretary and Director By: /s/ DWIGHT PLUMLEY Date: November 8, 2014 Dwight Plumley, Vice President - Operations and Director 39 By: /s/ KURT BRITTAIN Date: November 8, 2014 Kurt Brittain, Director By: /s/ HARRY BUCHAKLIAN Date: November 8, 2014 Harry Buchaklian, Director By: /s/ RODNEY ENNS Date: November 8, 2014 Rodney Enns, Director By: /s/ DOUGLAS EUDALY Date: November 8, 2014 Douglas Eudaly, Director By: /s/ WILLIAM FISCHER Date: November 8, 2014 William Fischer, Director By: /s/ R. ELAINE HARRIS Date: November 8, 2014 R. Elaine Harris, Director By: /s/ DENNIS HEARNE Date: November 8, 2014 Dennis Hearne, Director By: /s/ GLENN HICKMAN Date: November 8, 2014 Glenn Hickman, Director By: /s/ GARRY NELSON Date: November 8, 2014 Garry Nelson, Director By: /s/ JERALD PETTIBONE Date: November 8, 2014 Jerald Pettibone, Director By: /s/ JERRY ROBERTS Date: November 8, 2014 Jerry Roberts, Director By: /s/ GARY WILLEMS Date: November 8, 2014 Gary Willems, Director By: /s/ JACK WILLIAMS Date: November 8, 2014 Jack Williams, Director 40
